Citation Nr: 1710075	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  95-23 176	)	DATE
	)
	)


THE ISSUE

Whether a July 18, 2006 Board decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).

[The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to an effective date prior to March 4, 2014, will be addressed in a separate, contemporaneous Board decision.]


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel








INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

In a July 18, 2006 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim of entitlement to service connection for PTSD.  In October 2015, VA received a motion to revise or reverse the July 18, 2006 Board decision on the basis of CUE.  This appeal is remanded to the RO.


REMAND

In December 2016, the Veteran requested a videoconference hearing before the Board pursuant to his above-captioned claim.  To date, the Veteran has not been provided the requested hearing and, thus, a remand is required.

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference Board hearing in accordance with applicable procedures as established by 38 C.F.R. § 20.704 (2016).  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2016).








No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

